FILED
                            NOT FOR PUBLICATION                              JAN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10119

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01359-SRB

  v.
                                                 MEMORANDUM *
LUIS CARLOS SANCHEZ, a.k.a. Luis
Sanchez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Luis Carlos Sanchez appeals from the 30-month sentence imposed following

his guilty-plea conviction for reentry of a removed alien, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court failed to explain its sentence

adequately, in violation of 18 U.S.C. § 3553(c) and United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc). The record reflects that the district court

did not plainly err in its statement of reasons for the sentence imposed. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

      Sanchez also argues that the district court erred by not granting a cultural

assimilation departure and that his resulting sentence at the top of the advisory

Sentencing Guidelines range is substantively unreasonable. The district court did

not abuse its discretion by concluding that Sanchez’s repeated history of

committing criminal indecent exposure after returning to the United States illegally

warranted rejecting a cultural assimilation departure in his case. See U.S.S.G.

§ 2L1.2 cmt. n.8 (cultural assimilation departure should only be considered where

“such a departure is not likely to increase the risk to the public from further crimes

of the defendant”). The 30-month sentence is substantively reasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    11-10119